Title: To John Adams from C. W. F. Dumas, 13 May 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
[13] May 1783

Je reçus Samedi au Soir, par la voie d’Amsterdam, deux paquets à Votre Adresse, dont voici le plus petit. L’autre, com̃e celui-ci, acheminé par Mr. André Petit de Baltimore, est in folio entre deux planches, com̃e celles que je vous ai fait faire pour le Traité du 7 octobre, & un couvert par dessus, cacheté d’un chiffre R. M., apparem̃ent Rob. Morris. Sans oser rompre les cachets, j’ai cru devoir vous envoyer l’un de ces paquets, & garder l’autre sous la clef, jusqu’à ce que vous me donniez vos ordres.

Tout ici est bien, & notam̃ent Mr. votre fils, dont vous avez les respects, avec ceux de mes femelles. Je suis avec tout celui qui vous est voué, Monsieur / Votre très humble & três / obéissant serviteur
Dumas

 
Translation
Sir
[13] May 1783

On Saturday evening I received by way of Amsterdam two packets addressed to you, of which I enclose the smaller. The other, which like this one was sent on by Mr. André Petit of Baltimore, is in folio between two boards, like those I had made for you to bind the treaty of 7 October, with a wrapping around it all, sealed and stamped with the initials R. M., apparently Robert Morris. Not daring to break the seals, I thought I should send you one of these two parcels and keep the other locked away, until you give me further instructions.
All is well here, and especially your son, who sends his respects, as do my ladies. I remain with all the respect that is owed you, sir, your very humble and very obedient servant
Dumas

